         Case 1:02-cr-00880-KTD Document 23 Filed 01/07/20 Page 1 of 2




                                 January 7, 2020

By ECF

The Honorable P. Kevin Castel (Part I)
United States Courthouse
500 Pearl Street
New York, NY 10007

RE:   United States v. Arrington, 02-cr-00880 (KTD)

Dear Judge Castel:
        Pursuant to Judge Broderick’s directive, undersigned counsel, the
Government, Probation, and representatives from the Bureau of Prisons at Butner
FCC conferred today via a telephone conference about the status of Mr. Arrington’s
confinement and the plan for his release in a way that addresses his limitations and
medical needs. See Endorsed letter, ECF No. 21. A social worker at Butner
informed the parties that the discharge plan for Mr. Arrington has been and still is
to release him to a skilled nursing facility. According to the representative from the
Probation Office, they do not offer assistance in housing placement, other than
making referrals to a shelter, which is not an option for Mr. Arrington given his
limitations and needs. In an effort to discharge Mr. Arrington as planned, the social
worker at Butner has made, and continues to make, numerous referrals to nursing
facilities in New Jersey close to where Mr. Arrington’s daughter resides.
Additionally, the social worker has obtained approval necessary from Medicaid to
place Mr. Arrington in a long term care facility. Unfortunately, to date, none of the
referrals have resulted in placement either due to Mr. Arrington’s ex-offender
status or a lengthy waiting period for a bed. Alternatively, the Bureau of Prisons
indicated that they could release Mr. Arrington to a hospital emergency room at
which point his care and placement would no longer be their responsibility. There
is no guarantee, however, that a hospital would be able to provide or place Mr.
Arrington into long-term care.
       Accordingly, as directed by Judge Broderick, the parties propose the following
plan to adequately address Mr. Arrington’s future release from the Federal Medical
Center at Butner FCC:
           Case 1:02-cr-00880-KTD Document 23 Filed 01/07/20 Page 2 of 2



      1. Staff at Butner FCC will continue with their efforts to place Mr. Arrington in
         a skilled nursing facility.
      2. Pending placement, Mr. Arrington requests to remain at the Butner Federal
         Medical Center until February 29, 2020, representing a period of 60 days
         from his original release date of December 31, 2019.
      3. In three weeks, if placement is not yet secured, the parties will confer again
         to explore and propose an alternative release plan.
       In light of the foregoing, Mr. Arrington respectfully requests the Court
modify the conditions of supervised release to allow him to remain at the FMC at
Butner FCC until a date not to exceed February 29, 2020. All parties consent to
this request.


                                         Respectfully submitted,
                                         /s/ Amy Gallicchio
                                         _______________________________
                                         Amy Gallicchio
                                         Assistant Federal Defender

cc:      AUSA Alexander Li
         Mallory Brooks Storus
         USPO Jessica Velez


         Application granted with thanks to all for endeavoring
         to develop a workable plan for Mr. Arrington.
         SO ORDERED.
         Dated: 1/8/2020
